




Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into by and between WP Glimcher Inc., an Indiana corporation (the
“Company”), and Robert P. Demchak (“Executive”), executed on August 25, 2015,
effective August 1, 2015.
WHEREAS, the Company and Executive are parties to an employment agreement, dated
as of June 3, 2014 (the “Employment Agreement”) (capitalized terms not otherwise
defined herein shall have the same meaning as set forth in the Employment
Agreement); and
WHEREAS, the Company and Executive now desire to amend the Employment Agreement
to reflect Executive’s continued employment on the terms and subject to the
conditions set forth herein;
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1. Terms of Employment.    Section 2.3 of the Employment Agreement is hereby
amended by replacing “$375,000” with “$300,000” and by adding the following
after the last sentence thereof:
“The Company will reimburse Executive for reasonable and customary relocation
expenses incurred by Executive in calendar year 2015 in connection with the
relocation of his primary residence to the Indianapolis, Indiana metropolitan
area, up to a maximum aggregate amount of $170,000, subject to the determination
of the Chief Executive Officer or Chief Financial Officer of the Company (as
selected by the Company) that such expenses are appropriate and reasonably
acceptable to the Company following review of itemized receipts in respect of
such expenses as presented to the Chief Executive Officer or Chief Financial
Officer of the Company by Executive; provided that the Company’s obligation to
make any such reimbursements will be subject to the following restrictions: (a)
in no event shall any such reimbursements be made later than the end of the
calendar year next following the calendar year in which the applicable expenses
were incurred; (b) the amount of expenses eligible for reimbursement in any
given calendar year shall not affect the amount of expenses eligible for
reimbursement in any other calendar year; (c) Executive’s right to the
reimbursements may not be liquidated or exchanged for any other benefit; and (d)
in no event shall the Company’s obligations to make such reimbursements apply
later than Executive’s remaining lifetime (or if longer, through the 20th
anniversary of this Amendment). If, prior to the first anniversary of this
Amendment, Executive’s employment is terminated by the Company for Cause or due
to Executive’s resignation for any reason, Executive shall repay to the Company
the gross amount of the relocation expenses previously reimbursed to Executive
within 30 days following Executive’s date of termination, and no further
relocation expenses will be reimbursed following any such termination.”
2. Notices. The second sentence of Section 4.1 of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:




--------------------------------------------------------------------------------




“Any notice to the Company shall be delivered to WP Glimcher Inc., 180 East
Broad Street, Columbus, Ohio 43215, Attention: Chief Executive Officer.”
3. Acknowledgement. Executive hereby acknowledges and agrees that nothing in
this Amendment shall constitute “Good Reason” under the Employment Agreement.
4. Entire Agreement. Except as otherwise provided herein, the Employment
Agreement shall remain unaltered and of full force and effect.
[SIGNATURE PAGE FOLLOWS]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.


 
 
 
 
 
Robert P. Demchak
 
/s/ Robert P. Demchak
 




WP Glimcher Inc.
 
 
By:
 
/s/ Mark S. Ordan
 
 
Name:
 
Mark S. Ordan
 
 
Title:
 
Executive Chairman




[Signature Page – R. Demchak First Amendment to Employment Agreement]